EVERETT, Senior Judge
(concurring in the result):
Reduced to its essence, the question presented in this appeal is — How far down the path of speculation and argument may a witness be led by the prosecutor in an effort to show the harmful potential results of an accused’s crime? Although the Army Court of Military Review has ventured into this area somewhat, see, e.g., United States v. Stevens, 21 MJ 649 (1985); United States v. Young, 8 MJ 676, pet. denied, 9 MJ 15 (1980), counsel have cited and I have found no especially authoritative case out of this Court.
As the court in Stevens put it: “It is axiomatic that counsel may argue and the sentencing authority may consider any rea*264sonable inference from the evidence.” 21 MJ at 652 (emphasis added). However, the circumstance that trial counsel may argue a particular inference or the sentencing authority may consider it does not necessarily mean that a witness may testify to that inference. Thus, even if Master Sergeant Richards was an expert on Claymore Mines and their destructive potential — an expertise which was never established at trial — there is no indication that he also was an expert as to who might want to buy them. Instead, trial counsel wanted the witness to testify about potential users on the basis of “common sense.” In so doing, the prosecutor indirectly confirmed that Master Sergeant Richards had no particular expertise on the matter as to which he was invited to apply his “common sense.”
Obviously I have no quarrel with the witness using “common sense.” My point, however, is that court members or, as here, a military judge can employ this quality just as well as a witness. Therefore, when, over objection, trial counsel seeks to adduce “common sense” conclusions from a witness, this is no more than smuggling argument into the record under the guise of sworn testimony.
Not only does this waste the time of the court, but also it violates Mil.R.Evid. 701, Manual for Courts-Martial, United States, 1984, which prescribes:
If the witness is not testifying as an expert, the testimony of the witness in the form of opinions or inference is limited to those opinions or inferences which are (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the testimony of the witness of the determination of a fact in issue.
(Emphasis added). See also Mil.R.Evid. 401 (“ ‘Relevant evidence’ means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” (Emphasis added.)) and Mil.R.Evid. 402 (“All relevant evidence is admissible,” with certain exceptions.).
Based on these considerations of reasonableness and helpfulness, I suggest that the answer to the question I posed at the outset might well be: The path goes as far as logic more than likely leads, but it ends when true speculation begins.
Thus, Master Sergeant Richards was free to testify that the only purpose of the Claymore Mine is to kill people. Based on this testimony — and probably even without this testimony — trial counsel properly could argue that a likely result of Frazier’s removal of Claymore Mines from military control would be the killing of many people.
Terrorists and drug dealers do kill people — with Claymore mines and otherwise. Thus, trial counsel could also argue that Frazier’s intended sale of the mines might place them in the hands of terrorists and drug dealers and result in many fatalities. However, Master Sergeant Richards, so far as the record indicates, had no knowledge of the use of mines or other weapons by such individuals. Thus, when trial counsel asked Richards if terrorists and drug deales were the type of people who could use the mines, it seems rather obvious that the purpose of the prosecutor was to incite an emotional reacion on the part of the sentencing authority.
In this case, however, it does not appear that Frazier suffered any fair risk of prejudice by the receipt in evidence of this testimony to which the defense had objected. See Art. 59(a), Uniform Code of Military Justice, 10 USC § 859. The military judge’s comments — notwithstanding his ruling that admitted this testimony over defense objection in the first place — indicated only that he considered the people-killing likelihood, not the emotional speculation as to who would be doing this killing.
Moreover — given the seriousness of the crime, the intended purpose of the theft (to sell these dangerous devices), and the violation of trust that appellant committed in taking these mines that had been entrusted to him — the sentence is not unreasonably severe, even considering appellant’s good military record. I am convinced that, even *265without the testimony and argument of concern, the military judge would not have adjudged a less harsh sentence. See United States v. Sales, 22 MJ 305, 307-08 (CMA 1986); United States v. Suzuki, 20 MJ 248, 249 (CMA 1985).
For these reasons, I concur in the result.